Citation Nr: 1541395	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-18 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to December 1997. The Veteran died in October 2009. The appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the appellant's claim for Dependency and Indemnity Compensation (DIC) including, in pertinent part, service connection for the cause of the Veteran's death. 

By a June 2010 notification letter of the May 2010 rating decision, the appellant's claim for DIC, including death pension, in pertinent part, was denied. In the appellant's August 2010 Notice of Disagreement (NOD), she expressed disagreement with the issues of service connection for the cause of the Veteran's death and death pension. A Statement of the Case (SOC) as to the issue of entitlement to death pension has not been issued; and where a NOD has been filed with regard to a claim, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of such SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

It does not appear that a determination as to the appellant's February 2010 claim for burial benefits is of record. In the appellant's August 2010 NOD, she expressed entitlement to burial benefits. Since the Board does not have jurisdiction over any raised claim, they are referred to the AOJ for appropriate development and consideration. See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

REMAND

As discussed above, of record is the appellant's timely-filed NOD to the June 2010 notification letter that denied her death pension claim. As a SOC as to this issue has not been issued, the AOJ should provide the appellant with such on remand. Manlincon, 12 Vet. App. 238. 

At the time of the appellant's July 2013 Substantive Appeal, she declined to be heard by the Board. However, by an additional September 2013 Substantive Appeal, she asserted her right to be heard by the Board at a hearing at the RO. On remand, the AOJ should schedule the appellant for such a hearing.

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC pertaining to the issue of entitlement to death pension benefits. In connection therewith, provide the appellant with appropriate notice of appellate rights. These issues should not be returned to the Board in the absence of a timely filed substantive appeal.

2. Schedule the appellant for a Travel Board hearing before a member of the Board as to the issue of entitlement to service connection for the cause of the Veteran's death.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




